                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION


MARVIN MYERS                                                     PLAINTIFF

VS.                                     CIVIL NO. 5:18-cv-81(DCB)(MTP)

BLUE CROSS & BLUE SHIELD
OF MISSISSIPPI, A MUTUAL
INSURANCE COMPANY                                                DEFENDANT


                     MEMORANDUM OPINION AND ORDER

      This cause is before the Court on the plaintiff Marvin Myers

(on behalf of Pattie M. Myers, deceased)’s Motion to Remand to

State Court, i.e. the Circuit Court of Franklin County, Mississippi

(docket entry 13). Myers asserts that the health insurance plan at

issue in this case gives him the unrestricted right to litigate his

claim in state court.

      In support of his motion, Myers shows that Pattie M. Myers was

employed   by    United   Mississippi    Bank    in   Franklin    County,

Mississippi, and was insured under a health insurance policy or

plan obtained through her employment.           The plan was captioned

“Mississippi Bankers Association Plan III” and was underwritten,

issued, insured, and administered by Blue Cross & Blue Shield of

Mississippi (“BCBS”).

      Mrs. Myers was hospitalized at New Iberia Medical Center in

New Iberia, Louisiana, from February 10, 2015, until her death on

March 14, 2015.     The hospital submitted a bill to BCBS for Mrs.

Myers’ final medical expenses in the total amount of $556,682.
BCBS denied payment of the hospital bill on the basis that it was

“not a covered service” under the plan in question.

     Mrs. Myers’s husband, Marvin Myers, filed suit against BCBS in

the Circuit Court of Franklin County, Mississippi for recovery of

benefits due under the plan and for bad faith denial of benefits.

BCBS removed the case to this Court, invoking federal question

jurisdiction under 28 U.S.C. § 1331. BCBS contends that the health

plan is governed by ERISA, 29 U.S.C. § 1001 et seq, and that

enforcement of ERISA raises a federal question.

     During the telephonic case management conference, plaintiff’s

counsel raised the issue that the plan gave the plaintiff the

choice of filing the case in state or federal court.          Counsel for

plaintiff   told   Magistrate   Judge   Parker   that   the    plaintiff

anticipated filing a motion to remand to enforce his right to

choose state court as a forum. Magistrate Judge Parker, therefore,

entered an order deferring entry of a case management order and

directed the plaintiff to file a motion regarding the appropriate

forum for this action.

     Plaintiff’s counsel argues that the health plan in question is

not subject to ERISA and does not implicate a federal question.

Moreover, counsel insists that this Court is without subject matter

jurisdiction.   On November 19, 2018, the plaintiff filed a Motion

to Remand (docket entry 13).

     BCBS insists that its removal to this Court was proper, and


                                  2
that the Plan language relied upon by the plaintiff merely informs

beneficiaries of their right under the Employee Retirement Income

Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., to file

suit in state or federal court, a disclosure required by ERISA.           It

does not constitute a waiver of BCBS’s statutory right to remove

this action to federal court.

      On February 9, 2015, Mrs. Myers was admitted to New Iberia

Surgery Center in New Iberia, Louisiana, to undergo a laparoscopic

sleeve gastrectomy, a type of bariatric or weight loss surgery for

treatment of morbid obesity. (Docket entry 1-1, Complaint at ¶13).

On   February   10,   2015,   following   the   surgery   and   after   being

discharged, Mrs. Myers began experiencing complications and was

admitted to Iberia Medical Center, where she continued to suffer

complications from the initial surgery until her death on March 14,

2015 (the “Hospitalization”). (Docket entry 1-1, Complaint at ¶8).

Mrs. Myers had health care coverage under a health and wellness

benefit plan (“the Plan”) with BCBS through her employer, United

Mississippi Bank.     (Docket entry 1-1, Complaint at ¶ 5).       Under the

Plan, “[w]eight reduction programs and treatments for obesity

including any Surgery for morbid obesity” and complications from

such treatments are not covered, regardless of the reasons for

and/or medical necessity of the surgery or services.             See Ex. A,

Plan Excerpt, Article XIV, Paragraphs (A)(30) and (A)(61), at

BCBSMS 67, 69.    Therefore, claims for Mrs. Myers’s Hospitalization


                                     3
were denied. See id.1

     The plaintiff filed this lawsuit on May 17, 2018, asserting

claims against BCBS arising from the denial of hospital benefits

for Mrs. Myers’s Hospitalization.      [Dkt. 1-1].     Blue Cross was

served with process on June 26, 2018, and timely removed the case

on July 24, 2018, on the basis of federal question jurisdiction

under ERISA.    Mrs. Myers’s health care coverage under the Plan

through her employer is an “employee welfare benefit plan” as

defined under and subject to ERISA.2     Thus, the plaintiff’s claim



     1
      In Ellison v. Blue Cross & Blue Shield of Mississippi, 529
F.Supp.2d 620 (S.D. Miss. 2007), the United States District Court for
the Southern District of Mississippi (Judge Henry T. Wingate) granted
BCBS’s motion for summary judgment and dismissed a lawsuit involving
virtually identical facts. In the Ellison case, the Plaintiff
underwent prepaid gastric bypass surgery at the Baylor University
Medical Center in Dallas, Texas. Shortly thereafter he experienced
gastric leakage and was treated at St. Dominic Jackson Memorial
Hospital in Jackson, Mississippi. As in Mrs. Myers’ situation, BCBS
denied coverage for the St. Dominic hospitalization because the
treatment was for medical complications that arose as the result of
surgery for morbid obesity. The exclusions involved in Ellison are
identical to the exclusions in Mrs. Myers’ Plan. See id. at 622-23.
Judge Wingate found no coverage existed for the subsequent St. Dominic
hospitalization and upheld the claim denial, recognizing “Blue Cross’
policy is not ambiguous; its provisions are clear.” Id. at 628.
     2
       The term “employee welfare benefit plan” means “any plan, fund,
or program which was heretofore or is hereafter established or
maintained by an employer or by an employee organization, or by both,
to the extent that such plan, fund, or program was established or is
maintained for the purpose of providing for its participants or their
beneficiaries, through the purchase of insurance or otherwise, (A)
medical, surgical, or hospital care or benefits, or benefits in the
event of sickness, accident, disability, death or unemployment, or
vacation benefits, apprenticeship or other training programs, or day
care centers, scholarship funds, or prepaid legal services, or (B) any
benefit described in section 186(c) of this title (other than pensions
on retirement or death, and insurance to provide such pensions).” 29
U.S.C. § 1002(1).

                                  4
for benefits arises under § 502(a)(1)(B) of ERISA, 29 U.S.C. §

1132(a)(1)(B), and is completely preempted by that act.3

     On November 19, 2018, the plaintiff filed his Motion to Remand

and supporting memorandum, asserting that under the terms of the

Plan he was permitted to choose between state and federal court,

and asserting that Blue Cross waived its right to remove claims

arising out of the Plan.    (See Docket entries 13 and 14).

     BCBS responded, contending that the plaintiff’s arguments are

without merit and that the Motion to Remand should be denied.      (See

Docket entries 16, 17 and 20).         Myers has filed a rebuttal,

insisting that he has the right to select the state court forum.

(See Docket entry 21).

     State and federal courts have concurrent jurisdiction over

ERISA claims brought by employees to recover benefits, enforce

rights, or clarify rights under employee benefit plans.          See 29

U.S.C. §   1132(e)(1).     Thus,   the plaintiff’s   suit   to   recover

benefits from Mrs. Myers’s Plan is the type of suit that may be

filed in either state or federal court.       It is also the type of



     3
      In his Memorandum in Support of Motion to Remand to Enforce
Plaintiff’s Contractual Right to Select Forum, the plaintiff asserts
that the Plan is not an ERISA plan. The plaintiff asserts no basis
for this contention, but rather states that he “anticipates filing a
separate motion to remand for lack of subject matter jurisdiction.”
(Docket entry 14, Memorandum at p.2). BCBS submits that the Plan is
clearly an ERISA plan, as acknowledged by Plaintiff’s counsel during
the Case Management Conference. The plaintiff asserts that the Plan
is not an ERISA plan; however, the plaintiff offers no basis for this
contention, but rather states that he “anticipates filing a separate
motion to remand for lack of subject matter jurisdiction.” (Id.).

                                   5
suit that can be removed from state court to federal court at the

defendant’s request.      See 28 U.S.C. § 1441(a)(stating defendants

may remove civil actions filed in state court to federal district

court if the district court had original jurisdiction over the

cause of action).

     In support of his Motion to Remand, the plaintiff argues that

BCBS waived its right to remove this case to federal court because

the summary plan description in the Plan states, in part: “Under

ERISA, there are steps you can take to enforce the above [ERISA]

rights. ... If you have a claim for benefits which is denied or

ignored, in whole or in part, you may file suit in a state or

federal   court.    See   Exhibit   A,   Plan   Excerpt   at   BCBSMS   6-7.

Numerous courts have rejected the plaintiff’s argument, holding

that the phrase “you may file suit in a state or federal court” is

a statutorily mandated disclosure of ERISA rights rather than a

forum selection clause, and that “[t]he right to file suit in a

particular forum is not equivalent to the right to avoid removal

from that forum.”    See, e.g., Cruthis v. Metro. Life Ins. Co., 356

F.3d 816, 818-19 (7th Cir. 2004).        The Fifth Circuit has indicated

that it agrees.    See Ballew v. Cont’l Airlines, Inc., 668 F.3d 777,

786 n.8 (5th Cir. 2012)(quoting Cruthis and stating “we find our

sister circuit’s construction of ERISA persuasive”).           The language

relied upon by the plaintiff is required under ERISA and does not

constitute a waiver of Blue Cross’s right to remove this case.


                                    6
     Under ERISA, a summary plan description must notify employees

of the “remedies available under the plan for the redress of claims

which are denied in whole or in part.”     29 U.S.C. § 1022(b).   The

Plan language cited and relied upon by the plaintiff (“If you have

a claim for benefits which is denied or ignored, in whole or in

part, you may file suit in a state or federal court ...”) is the

result of Blue Cross complying with federal law by informing Mrs.

Myers of her right under ERISA to initiate suit in either state or

federal court. In fact, the Code of Federal Regulations sets forth

a “model statement” for plan drafters to use to ensure their

summary   plan    descriptions   comply   with   ERISA’s   disclosure

requirements.    The model statement reads, in part: “If you have a

claim for benefits which is denied or ignored, in whole or in part,

you may file suit in a state or Federal court.”      See 29 C.F.R. §

2520.102-3(t)(2).    The language in Mrs. Myers’s Plan is taken

verbatim from the “model statement” and simply informs an employee

of his or her rights under ERISA and where he or she may file suit.

This is further demonstrated by the fact that the relevant section

in the Plan begins with the sentence “As a participant in the

Benefit Plan, you are entitled to certain rights and protections

under ERISA…[,]” and the first sentence of the relevant paragraph

states that “[u]nder ERISA, there are steps you can take to enforce

the above rights.”   See Ex. A, Plan Excerpt at BCBSMS 6-7 (emphasis

added). Therefore, the plain language of the statement in question


                                  7
indicates it is a disclosure of applicable law rather than a

substantive contract provision.        See Cruthis, 356 F.3d at 819.

     Furthermore, there is no evidence the drafters of ERISA

intended this disclosure statement to act as a substantive contract

provision and eliminate the right of removal provided by 28 U.S.C.

§ 1441(a).   See Cruthis, 356 F.3d at 819.           As the Seventh Circuit

noted in Cruthis, “ERISA contains no express provision against

removal,” and there “is also no indication in ERISA’s legislative

history that Congress intended to prevent removal of employee

actions filed in state courts.”         Id. (quoting Clorox Co. v. U.S.

Dist. Court for the Northern Dist. of California, 779 F.2d 517, 521

(9th Cir. 1985)). The Cruthis court further stated: “If this Court

interprets the phrase, ‘you may file suit in a state or federal

court’ as a waiver of the right to remove, it would result in the

virtual   elimination   of   removal    in   ERISA    cases   because   every

employer covered by ERISA is required to make such a disclosure.”

See Cruthis, 356 F.3d at 819 (citing Clorox, 779 F.2d at 521).

Clearly that is not the case, as ERISA cases are routinely removed

to federal court.

     The language in the disclosure statement does not compel a

finding of waiver of the defendant’s right to remove. See Cruthis,

356 F.3d at 819.    As noted above, “[t]he right to file suit in a

particular forum is not equivalent to the right to avoid removal

from that forum.”   Id.      Mrs. Myers was granted the right to file


                                    8
suit in state or federal court, and her husband, on her behalf,

exercised that right.     This is consistent with BCBS’s right to

remove the case once it has been filed.     Id.

     Many courts, including district courts in the Fifth Circuit,

have addressed and rejected the plaintiff’s “waiver of the right to

remove” argument with respect to the exact language contained in

the Plan.4   Also, as noted above, in Ballew v. Cont’l Airlines,

     4
      See Cruthis, 356 F.3d at 817-19 (defendant’s “statement clearly
was made to comply with ERISA’s disclosure requirements .... Thus, the
plain language of the statement indicates that it is a disclosure of
applicable law rather than a substantive contract provision.”);
Clorox, 779 F.2d at 521 (passage stating “you may file in state or
federal court” did not constitute a waiver of removal right); Cass v.
Allstate Ins. Co., 2007 WL 3119437, at *1 (E.D. La. Oct. 23, 2007)
(“forum selection provision providing for concurrent state and federal
jurisdiction is not a waiver-of-removal clause”); Payne v. Hartford
Life and Accident Inc. Co., 2007 WL 2262942, at *2 (W.D. La. Aug. 3,
2007)(“this language does not ... clearly and unequivocally constitute
a waiver of the defendant’s removal rights”); Thompson v. Blue Cross
Blue Shield of Louisiana, 2001 WL 1223598, at *1 (E.D. La. Oct. 12,
2001)(identical language is not waiver of defendant’s right to
removal); Wilson v. Consol Energy, Inc., 2012 WL 1657135, at *1
(W.D. Pa. May 10, 2012)(quoting Gatti v. W. Pennsylvania Teamsters &
Emp’r Welfare Fund, 2007 WL 3072264, *3 (W.D. Pa. 2007)(“courts have
held that a defendant plan which includes the mandated language has
not waived its right to remove to federal court an action arising
under section 502(a)”)); Galvanek v. AT & T, Inc., 2007 WL 3256701, at
*5 (D. N.J. Nov. 5, 2007); Zelenka v. United Healthcare & Life Ins.
Co., 1997 WL 411219, * 1 (E.D. La. July 18, 1997)(“The fact that the
plan language states that an employee may file suit in state court
does not prevent removal. ERISA expressly provides that state and
federal courts have concurrent jurisdiction over suits for ERISA
benefits. 29 U.S.C. § 1132(e)(1). Concurrent jurisdiction does not
affect a defendant’s right to remove to federal court.”); Satterfield
v. Fortis Benefits Ins. Co., 225 F.Supp.2d 1319, 1321-22 (M.D. Ala.
2002)(court could not reasonably construe same excerpt to give
plaintiff irrevocable choice of forum language); Hooper v. Albany
Int’l. Corp., 149 F.Supp.2d 1315, 1323-24 (M.D. Ala. 2001)(“The court
cannot reasonably construe the [ERISA] exception ... from exclusive
federal jurisdiction to mean that it bestows on Plaintiff an
irrevocable choice of forum. The removal statutes by their very
nature take away a plaintiff’s power to choose his forum in limited
cases, and defendants have an absolute right to remove cases over

                                  9
Inc.,    the   Fifth   Circuit   quoted   the   holding   in   Cruthis   in   a

footnote, stating:

     Insofar as Retirees may contend that the judicial review
     provisions of the [collective bargaining agreement]
     constitute a forum selection clause, we find our sister
     circuit’s construction of ERISA persuasive. See Cruthis
     v. Metro. Life Ins., 356 F.3d 816, 819 (7th Cir.
     2004)(“[W]e join the several courts that have addressed
     this issue by holding that the phrase, ‘you may file suit
     in a state or federal court’ is a statutorily required
     disclosure of an employee’s ERISA rights rather than a
     forum selection clause.” (citations omitted)).

Id. at 786 n.8.5

     Moreover, other “[f]ederal courts within the Fifth Circuit

that have addressed a motion to remand on the ground of the state

court’s concurrent jurisdiction, coupled with the plaintiff’s right

to choose a forum, have rejected the concept that concurrent

jurisdiction precludes removal of an ERISA case.”              See Barrow v.

Harris Corp., 2004 WL 2713276, at *1 (W.D. Tex. Nov. 30, 2004)

(citing Washington v. Fitzgeralds South, Inc., 1998 WL 930702 (N.D.

Miss. 1998)); McLaughlin v. General American Life Ins. Co., 1998 WL

24427 (E.D. La. Jan 21, 1998); Zelenka v. United Healthcare and

Life Ins. Co., 1997 WL 411219 (E.D. La. 1997); Olsen v. Atlantic


which a federal court would have had original jurisdiction.”); Fanney
v. Trigon Ins. Co., 11 F.Supp.2d 829, 831 (E.D. Va. 1998)(identical
statement in plaintiff’s summary plan description “simply informs plan
participants that there is concurrent state and federal jurisdiction
for routine ERISA claims for benefits”); Yurcik v. Sheet Metal
Workers’ Int’l Ass’n, 889 F.Supp. 706, 707 (S.D.N.Y. 1995)(provision
in plaintiff’s pension plan handbook stating he could file in state or
federal court did not bar right of removal).
     5
      In that case, it appears the plaintiffs did not raise the venue
argument, but the Court addressed it in advance. Id.

                                     10
Richfield Co., 1996 WL 739039 (N.D. Tex. 1996)).          In Washington v.

Fitzgeralds South, Inc., the plaintiff moved to remand on the

ground of the state court’s concurrent jurisdiction, coupled with

the plaintiff’s right to choose a forum.          1998 WL 930702, at *1.

The court held that “the plaintiff's right to choose a forum has no

bearing on the defendants’ statutory right to remove this action to

federal court.”     Id.   According to the court, “28 U.S.C. § 1441(a)

authorizes the removal of ‘any civil action brought in a State

court of which the district courts of the United States have

original jurisdiction.’”      Id.   Since “[o]riginal jurisdiction does

not mean exclusive jurisdiction ... the existence of concurrent

state   and    federal    jurisdiction    does   not   operate   to   defeat

defendant’s right of removal to federal court.”            Id. (citations

omitted).      Therefore, the court found that the case was properly

removed.      Id.

     The case cited by the plaintiff, City of Rose City v. Nutmeg

Insurance Company, 931 F.2d 13 (5th Cir. 1991), is distinguishable.

First, it did not involve an ERISA plan.          Id. at 14.     Second, the

contract language at issue was completely different than the Plan

language relied upon by the plaintiff.           Id.    In Rose City, the

relevant policy language indicated the insurer expressly agreed to

submit to the insured’s choice of forum, stating:

     [i]n the event of our     [the insurer’s] failure to pay any
     amount claimed to be       due under your [the plaintiff’s]
     policy, we, at your        request agree to submit to the
     jurisdiction of any        Court of Competent jurisdiction

                                     11
     within the United States and will comply with all
     requirements necessary to give such Court jurisdiction
     and all matters arising hereunder shall be determined in
     accordance with the law and practice of such Court.

     ... [I]n any suit instituted against us upon this
     contract, we will abide by the final decision of such
     Court or any Appellate Court in the event of any appeal.

Id. (emphasis added).        The Plan language at issue in this case, on

the other hand, simply provides, per ERISA, a general forum where

suit may be filed.       The alleged forum selection clause is not

mandatory.    Consistent with the applicable case law, the federally

mandated Plan language cannot be interpreted as a waiver of the

right to removal.       In fact, in Thompson, supra, a case which

involved plan language identical to that at issue here, the United

States   District    Court    for   the    Eastern    District   of   Louisiana

rejected a plaintiff’s reliance on Rose City, stating: “In [Rose

City], the contract stated that ‘we, at your request agree to

submit   to    the    jurisdiction         of   any    court     of   Competent

jurisdiction....’ ... The plan[] in [Rose City] clearly gave the

insured a choice.       However, the same cannot be said for the

defendant’s plan.”     2001 WL 1223598, at *1.

     The plaintiff argues that if BCBS wanted to reserve its right

to remove, it could have said so explicitly in the Plan.               However,

since there is no language in the Plan suggesting BCBS was waiving

its right to remove in the first place, an explicit reservation of

that right was unnecessary.               BCBS had no reason or need to

explicitly reserve the right to remove as a matter of law.

                                      12
       For the reasons discussed above, this Court joins those courts

which have addressed this issue by holding that the phrase, “you

may file suit in a state or federal court” is a statutorily

required disclosure of an employee’s ERISA rights rather than a

forum selection clause.”       See Cruthis, 356 F.3d at 819 (reversing

the district court’s finding that this statement was a forum

selection clause)(citations omitted).

       This Court finds further support for its position in Thompson,

supra.   The health insurance policy in that case provided that “if

you have a claim for benefits which is denied or ignored, in whole

or in part, you may file suit in a state or federal court.”             Id. at

*1. The plaintiff contended that this language amounted to a forum

selection    clause    and   therefore    precluded   the   defendant    from

removing the case to federal court.          The defendant asserted that

this was nothing more than boilerplate language mandated by ERISA

that    employers     give   employees    summary   descriptions   of    plan

benefits.

       The district court held that

       [i]t is the established rule that “[a]n intent to waive
       the right to remove to federal court and submit to the
       jurisdiction of state court must be clear and unequivocal
       ....’” Biggers v. State Farm Mutual Automobile Insurance
       Co., 1992 WL 266166 (E.D. La.) citing Carpenter v.
       Illinois Central Gulf Railroad Co., 524 F.Supp. 249, 251
       (E.D. La. 1981)). The language at issue is required to
       be given to employees under ERISA. Title 29 U.S.C. §
       1022(b) states that summary descriptions of plan benefits
       must be given to employees including the “remedies
       available under the Plan for the redress of claims which
       are denied in whole or in part.” The sentence included

                                     13
      in Article XXI is exactly the same language ERISA
      requires under 29 CFR 2520.102-3(t)(2) to be put in
      benefit plans.

Thompson, at *1.

      In addition, the plaintiff’s Motion to Remand is untimely.

Section 1447(c) provides, in relevant part: “A motion to remand the

case on the basis of any defect other than lack of subject matter

jurisdiction must be made within 30 days after the filing of the

notice of removal under section 1446(a).”              In the context of a

motion to remand based on an alleged forum selection clause, at

least one district court in the Fifth Circuit has held that the

failure to seek remand to state court within thirty days, allegedly

to enforce a forum selection clause, constitutes a waiver and

remand should be denied.     Alvarez v. Standard Guar. Ins. Co., 2011

WL   13248279,   at   *2   (S.D.   Tex.   Apr.   15,    2011),    report   and

recommendation adopted, 2011 WL 13248280 (S.D. Tex. May 9, 2011).

Although several other federal courts have held that a forum

selection clause is not a “defect” within the meaning of § 1447(c)

and that the thirty-day statutory time limit does not apply to a

motion to remand based on a forum selection clause, “[t]his is not

to say ... that a district court lacks the discretion to deny such

a motion if it is not raised on a timely basis.”                 Kamm v. ITEX

Corp., 568 F.3d 752, 757 (9th Cir. 2009).        “Prior to the enactment

of the statutory limitation, motions to remand were required to be

brought within a reasonable time frame.”         Snapper, Inc. v. Redan,


                                     14
171 F.3d 1249, 1257 n.18 (11th Cir. 1999).   The rule still applies

to remand motions not governed by § 1447(c).     Kamm, 568 F.3d at

757; Snapper, 171 F.3d at 1257 n.18; Foster v. Chesapeake Ins. Co.,

Ltd., 933 F.2d 1207, 1213 n.8 (3d Cir. 1991)(“[A] district court in

the proper exercise of its discretion may deny as untimely a non-

procedural-defect, non-jurisdictional motion to remand if made at

an unreasonably late stage of the federal litigation.”).

     Nearly four months passed from the removal of this action to

when the plaintiff filed his Motion to Remand on November 19, 2018.

Moreover, accepting as true the plaintiff’s contention that he did

not have a copy of the Plan before filing suit, the plaintiff has

been in possession of a copy of the Plan since at least as early as

August 15, 2018, yet he did not file his Motion to Remand until

more than three months later.     See Ex. B, Aug. 15, 2018, Letter

from J. McCullough.    Therefore, if not at the outset of the

litigation, the plaintiff was, or should have been, aware of the

alleged forum selection clause at least three weeks after the case

was removed. The plaintiff’s Motion to Remand based on the alleged

forum selection clause was not brought within a reasonable time

and, therefore, must be denied.

     BCBS’s removal of this case was proper.     The language upon

which the plaintiff’s arguments rely – pulled verbatim from the

federally published model statement – merely informs beneficiaries

of their ERISA rights; it does not constitute a waiver of BCBS’s


                                  15
statutory right to remove this action to federal court. Therefore,

the plaintiffs’ untimely Motion to Remand must be denied.

     FOR THE FOREGOING REASONS, the plaintiff Marvin Myers (on

behalf of Pattie M. Myers, deceased)’s Motion to Remand to State

Court, i.e. the Circuit Court of Franklin County, Mississippi

(docket entry 13) IS HEREBY DENIED.

     SO ORDERED, this the 21st day of February, 2019.



                                      David Bramlette

                                      UNITED STATES DISTRICT JUDGE




                               16
